Roberts, J.
There is no final judgment disposing of the case; nor is there any notice of appeal or petition in error contained in the transcript. The case must therefore be dismissed at the cost of the appellant who filed the record in this court.
In view of future action on the case, it may be proper to remark that this motion is made by one who claims to be an assignee of the judgment, and not by a party to it. Such a motion is not an original suit, but a continuation of the proceeding in the suit of Doyle v. Sapp and Sapp, upon matters growing out of and incident to the enforcement of the judgment in that suit. It is not known by what authority a new party, claiming to be assignee, could be introduced into the suit by a summary motion, which the statute provides may be made by the “ plaintiff.” (O. & W. Dig., Art. 872; Beaver v. Batte, 19 Tex. R., 111.)
Dismissed.